Thomas, J.
This is an action to recover back threefold the usurious or unlawful interest taken on a note given by the plaintiff to the defendant; and comes up on exceptions to the rulings of the court of common pleas.
We think the learned judge erred in instructing the jury that the oral negotiations of the parties constituted the contract between them. The contract was in writing, and was the note. The note was made in Massachusetts, and its construction is to be governed by the laws of this commonwealth. If upon the face of a contract it appears that it was to be performed elsewhere, that may be regarded as- an adoption of the law of the place of performance, and so making it a part of the contract. There is nothing in this contract to indicate such purpose. The rate of interest was fixed by the contract as much as if the six per cent, had been written in it. The taking of move was usurious and unlawful.
Some of these payments were made in New York. Why effect, if any, this fact would have, we do not determine.

Exceptions sustained